IN THE COURT OF APPEALS OF IOWA

                                  No. 18-0090
                               Filed April 4, 2018


IN THE INTEREST OF J.C.,
Minor Child,

K.C., Mother,
       Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Linn County, Susan F. Flaherty,

Associate Juvenile Judge.



       A mother appeals from the termination of her parental rights to her child.

AFFIRMED.




       Ellen R. Ramsey-Kacena, Cedar Rapids, for appellant mother.

       Thomas J. Miller, Attorney General, and Meredith L. Lamberti, Assistant

Attorney General, for appellee State.

       Kimberly A. Opatz, Linn County Advocate, Cedar Rapids, guardian ad litem

for minor child.




       Considered by Danilson, C.J., and Vaitheswaran and Bower, JJ.
                                             2


DANILSON, Chief Judge.

         A mother appeals from the termination of her parental rights to her child,

J.C., pursuant to Iowa Code section 232.116(1)(h) (2017).1 The mother asserts

the juvenile court should have placed J.C. in a guardianship with the mother’s

former step-mother, A.C., instead of terminating the mother’s parental rights. The

mother maintains termination of her parental rights to J.C. is not in J.C.’s best

interests and exceptions apply to preclude the need for termination. Because the

mother was granted additional time to seek reunification with J.C. and was not able

to resume care of the child, we conclude termination of the mother’s parental rights

is in J.C.’s best interests and affirm.

I. Background Facts & Proceedings.

         J.C. was born in January 2016 when the mother was fourteen years old.

The mother has a difficult background involving abuse by her biological parents.

The Department of Human Services (DHS) became involved with the mother in

May of 2016 after her father came to her school to confront her about her truancy

and assaulted her. It was reported the mother was not providing consistent care

for J.C. and often left him in the care of A.C. Child-in-need-of-assistance (CINA)

petitions were filed regarding both the mother and J.C.

         In August 2016, the mother was placed in a residential treatment facility that

allowed J.C. to remain in her care. In September 2016, J.C. was removed and

placed in foster care because the mother had difficulty with the staff at the facility.

The mother was discharged from the facility after running away twice and



1
    The father’s parental rights were also terminated. He does not appeal.
                                           3


assaulting a peer in the program. The mother was placed in another residential

treatment facility and was again unsuccessfully discharged because she continued

to be aggressive with staff and peers. The mother was then moved to Clarinda

Academy in May 2017. J.C.—who had remained in foster care in Des Moines to

be near the mother at the residential treatment facilities—was placed in the care

of A.C. at that time.

       At the time of the first termination hearing on August 1, 2017, the mother

had been making improvements during her time at the academy. The mother was

working through the program and anticipated release in October or November of

2017. She was participating in visitation with J.C. as much as possible, was

receiving individual therapy and medication management, and exhibited very

strong parenting skills. The mother requested additional time to seek reunification

with J.C. or, in the alternative, asked that J.C. be placed in a guardianship with

A.C. In an August 7, 2017 order, the juvenile court determined guardianship was

not in J.C.’s best interests but granted the mother additional time to seek

reunification with J.C. The court explained:

              While the court rejects the notion that a guardianship
       adequately addresses permanency for this child, the court does find
       that the grant of additional time to achieve reunification, as requested
       by the mother and the child’s attorney/guardian ad litem, is in [J.C.]’s
       best interests. If, as [the mother] and [the father] both testified, their
       current placements are preparing them to assume parental
       responsibilities, considering the bond between [J.C.] and his parents,
       also considering the support that [the mother] and [the father] have
       from both [A.C.] and [the father’s mother], the court finds that
       allowing an additional six months to achieve reunification of [J.C.]
       with a parent is in his best interest. That time frame will allow each
       parent the opportunity to successfully complete residential treatment
       and move to a setting that would allow them to have their child in
       their custody. It will allow each parent to follow through with the
       statements made at this hearing regarding their commitment to
                                         4


       making the necessary changes in their lives to safely assume full
       time care of this child.

       Unfortunately, at the time of the second termination hearing on December

28, 2017, it was apparent the mother had not continued to make progress as

anticipated. A DHS Family Case Plan report included a review dated November

9, 2017, which stated:

               [The mother] continues to be placed at Clarinda Academy.
       [The mother]’s behaviors have waivered and she continues to have
       issues with being in restraints due to being assaultive. [The mother]
       recently reported to this worker and [A.C.] that she does not think
       she wants to be a fulltime parent to [J.C.] and wants him to remain in
       [A.C.]’s care.    [The mother]’s discharge date has not been
       determined at this time. She will likely discharge to foster care as
       she and [A.C.]’s relationship continues to waiver.

The court ordered the mother’s parental rights to be terminated pursuant to Iowa

Code section 232.116(1)(h). The mother appeals.

II. Standard of Review.

       We review termination-of-parental-rights proceedings de novo. In re A.S.,

906 N.W.2d 467, 472 (Iowa 2018). We are not bound by the trial court’s fact

findings, but give them weight, especially in assessing the credibility of witnesses.

Id. “Our primary concern is the best interests of the child.” In re J.E., 723 N.W.2d

793, 798 (Iowa 2006).

III. Analysis.

       The mother’s parental rights to J.C. were terminated pursuant to Iowa Code

section 232.116(1)(h), which provides the court may terminate parental rights

where the child is three years of age or younger, has been adjudicated a CINA,

has been out of the parent’s care for at least six months of the last twelve months

or for the last six consecutive months, and there is clear and convincing evidence
                                         5


the child cannot be returned to the parent’s care at present. The mother does not

contest the grounds for termination, and we find grounds exist under this provision.

J.C. was under two years of age at the time of the termination hearing, was

adjudicated a CINA, had been out of the mother’s care for over one year, and could

not be returned to the mother’s care due to her placement at Clarinda Academy.

       Nonetheless, the mother contends termination of her parental rights was

not in J.C.’s best interests and exceptions apply that preclude the need for

termination. The mother argues J.C.’s best interests would be served by placing

him in a guardianship with A.C. Iowa Code section 232.116(2) guides our best-

interests inquiry:

              In considering whether to terminate the rights of a parent
       under this section, the court shall give primary consideration to the
       child’s safety, to the best placement for furthering the long-term
       nurturing and growth of the child, and to the physical, mental, and
       emotional condition and needs of the child.

In addition, the “legislature has established a limited time frame for parents to

demonstrate their ability to be parents.” J.E., 723 N.W.2d at 800. The relevant

time frame here is six months. See Iowa Code § 232.116(1)(h)(3). “Once the

limitation period lapses, termination proceedings must be viewed with a sense of

urgency.” In re C.B., 611 N.W.2d 489, 495 (Iowa 2000). “It is well-settled law that

we cannot deprive a child of permanency after the State has proved a ground for

termination under section 232.116(1) by hoping someday a parent will learn to be

a parent and be able to provide a stable home for the child.” In re P.L., 778 N.W.2d

33, 41 (Iowa 2010).

       While we are sympathetic to the mother’s young age and difficult

background, we must focus on the best interests of the child in this case. The
                                          6


mother undoubtedly has exceptional parenting skills and has maintained a bond

with J.C. However, the juvenile court had already granted the mother additional

time to seek reunification based upon those considerations and the mother was

unable to exhibit the progress necessary to allow J.C. to return to her care. At the

time of the termination hearing, the mother did not have a set release date from

Clarinda Academy and had no distinct plan for where she would reside after her

release. The mother had also recently expressed she did not wish to be a full-time

parent to J.C.

       Regardless of whether the juvenile court entered a guardianship or

terminated the mother’s parental rights, J.C. was to remain in the care of A.C. A.C.

testified she is willing to adopt J.C., and J.C. has bonded to A.C. after being in her

care for an extended period of time.       A.C. also testified she will continue to

encourage the mother to have a relationship with J.C. Although the continuing

relationship with the mother may be beneficial, we find J.C. has a greater need for

stability and permanency. We conclude termination of the mother’s parental rights

is in J.C.’s best interests.

       We also conclude it is not in J.C.’s best interests to place him in a

guardianship with A.C., even though at first blush it appears to be a viable

alternative. In recently considering this issue, our supreme court noted:

               Importantly, “a guardianship is not a legally preferable
       alternative to termination.” In re B.T., 894 N.W.2d 29, 32 (Iowa Ct.
       App. 2017). If the court transferred guardianship and custody to the
       child’s maternal grandparents, they would have to report to the court
       at least annually, and the guardianship would not terminate until the
       child reaches the age of majority—sixteen years from now.
                                          7

A.S., 906 N.W.2d at 477-78. In A.S., the court determined because it could not

conclude the mother’s “parenting ability will improve in the foreseeable future to

enable her to raise her child without ongoing help from others,” it was “in the child’s

best interests to enable her permanent placement in an adoptive home.” Id. at

475. The court agreed with the juvenile court in rejecting guardianship upon

consideration of the child’s young age; the length the child had been removed from

the parent’s care; the availability of other viable permanency options; and the

child’s need to achieve a stable, nurturing, and permanent home. Id. at 478.

       Here, the juvenile court expressed its belief in the importance of

permanency to a child:

       [T]o do a guardianship like this you have to plan that at some point
       between now and when [J.C.] is age [eighteen], at any point could
       be undone and he go elsewhere, I don’t think that provides
       permanency. . . .
              I will tell you this: I strongly believe that kids need
       permanency. It is part of their developmental health, their mental
       health, their well-being to have attachments to a primary caregiver
       that they know will continue and that does continue . . . .

The court determined entry of a guardianship with the intent that the mother could

one day seek to become a full-time parent of J.C. was not in J.C.’s best interests

because it did not provide stability. We agree. In addition to stability, the guardian

ad litem explained in her November 8, 2017 report that J.C. would be eligible for

an adoption subsidy and health insurance if the mother’s parental rights were

terminated and he was adopted, which is to J.C.’s benefit. Termination of the

mother’s parental rights and adoption by A.C. would permit J.C. to remain in a safe

and stable home to which he has grown accustomed, to maintain family

relationships and his relationship with the mother, and to have the sense of stability
                                          8


and permanency he deserves. Even if the child is adopted by another suitable

parent or parents, J.C. would have the benefit of stability and permanency. We

therefore find entry of a guardianship is not in J.C.’s best interests.

       We also conclude no section 232.116(3) exception applies to preclude the

need for termination. We acknowledge the strong bond between the mother and

J.C. See Iowa Code § 232.116(3)(c) (providing the court need not terminate the

parent’s rights to the child if “[t]here is clear and convincing evidence that the

termination would be detrimental to the child at the time due to the closeness of

the parent-child relationship”). However, that bond does not outweigh J.C.’s need

for permanency.

       We also acknowledge the mother was unable to be reunited with J.C. at the

time of the termination hearing, due in large part to her placement at Clarinda

Academy. See id. § 232.116(3)(d). But the mother was provided additional time

to complete the program and to be released prior to the December 28, 2017

hearing and had not achieved that progress. In fact, during this extension of time,

her behaviors at Clarinda became combative towards peers and staff and she had

to be placed into restraints. We acknowledge the mother’s difficult road to recover

from her own past trauma, and that she continues to have needs to address her

own maturity and behavioral issues.           Time is a critical element in these

proceedings notwithstanding the mother’s own young age and needs. Children

are not equipped with pause buttons while the parent attempts to address their

own needs. See In re A.C., 415 N.W.2d 609, 613 (Iowa 1987) (“The crucial days

of childhood cannot be suspended while parents experiment with ways to face up

to their own problems.”).
                                            9


IV. Conclusion.

       We find entry of a guardianship is not in J.C.’s best interests and we do not

find any of the section 232.116(3) exceptions outweigh the need for termination in

this case. See In re A.M., 843 N.W.2d 100, 113 (Iowa 2014) (“‘The factors

weighing against termination in section 232.116(3) are permissive, not mandatory,’

and the court may use its discretion ‘based upon the unique circumstances of each

case and the best interests of the child, whether to apply the factors . . . .’” (citation

omitted)). We affirm.

       AFFIRMED.